NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-10159

                Plaintiff-Appellee,             D.C. No.
                                                2:11-cr-00234-TLN-1
 v.

STEVEN ZINNEL,                                  MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                             Submitted June 17, 2021**
                             San Francisco, California

Before: THOMAS, Chief Judge, and BRESS and BUMATAY, Circuit Judges.
Partial Dissent by Judge BRESS

      Steven Zinnel was convicted of concealment of property in anticipation of

bankruptcy, 18 U.S.C. § 152(7); concealment of property in bankruptcy proceedings,

18 U.S.C. § 152(1); money laundering, 18 U.S.C. § 1956(a)(1)(B)(i); monetary



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
transactions in criminally-derived property, 18 U.S.C. § 1957; and money laundering

conspiracy, 18 U.S.C. § 1956(h). In this appeal, Zinnel only challenges his sentence

and term of supervised release. Zinnel argues that the district court procedurally

erred in imposing his sentence, that his term of imprisonment for 152 months is

substantively unreasonable, that several standard and special conditions of

supervised release require remand, and that his case should be reassigned due to the

district court’s bias. We have jurisdiction under 28 U.S.C. § 1291, and we review

for abuse of discretion. United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008)

(en banc).

      1. With the exception of the imposition of standard condition 8, discussed

infra, the district court did not procedurally err in sentencing Zinnel. The district

court adequately addressed Zinnel’s argument that his sentence should only be 36

months based on the sentences of 42 unrelated bankruptcy-fraud defendants. As the

district court noted, differences among sentences of unrelated defendants is not

evidence of unwarranted disparity. United States v. Treadwell, 593 F.3d 990, 1011–

12 (9th Cir. 2010), overruled on other grounds by United States v. Miller, 953 F.3d

1095 (9th Cir. 2020). Furthermore, the district court sufficiently explained the

factors that went into its sentence, such as the severity and length of Zinnel’s fraud,

how it ensnared family and friends, and the amount of the loss involved. The district

court also adequately explained its imposition of a three-year term of supervised


                                          2
release, noting that the term would help Zinnel reintegrate into the community. The

district court accordingly “set forth enough to satisfy the appellate court that [it]

considered the parties’ arguments and ha[d] a reasoned basis for exercising [its] own

legal decisionmaking authority.” United States v. Laurienti, 731 F.3d 967, 975 (9th

Cir. 2013) (quoting United States v. Apodaca, 641 F.3d 1077, 1081 (9th Cir. 2011)).

      2. Zinnel’s argument that his sentence is substantively unreasonable is

without merit. Zinnel does not contest that the district court accurately calculated

his Guidelines range to be 188 to 235 months. The district court then sentenced

Zinnel to 152 months—three years below the low end of the Guidelines range.

Zinnel fails to demonstrate how the court’s downward variance of three years was

so insufficient as to constitute an abuse of discretion or make his sentence

substantively unreasonable. See United States v. Bendtzen, 542 F.3d 722, 729 (9th

Cir. 2008) (“Because ‘a Guidelines sentence will usually be reasonable,’ . . . [the

defendant’s] below-Guidelines sentence, supported by the district court’s specific

reasoning, is reasonable.” (quoting Carty, 520 F.3d at 994)).1

      3.   As the government concedes, Zinnel’s supervised release standard

conditions 4 and 12 (regarding “regular work” and “risk-notification”) are


      1
        Zinnel also argued that the district court violated his Sixth Amendment rights
by using facts not found by the jury to significantly increase his sentence within the
statutory maximum. He concedes, however, that we are bound by precedent to reject
the argument. See, e.g., United States v. Barragan, 871 F.3d 689, 716 (9th Cir.
2017); Treadwell, 593 F.3d at 1017.

                                          3
unconstitutionally vague, following this court’s decision in United States v. Evans,

883 F.3d 1154, 1163–64 (9th Cir. 2018).         These conditions are vacated and

remanded for the district court to modify the conditions in line with our post-Evans

holdings. See United States v. Gibson, No. 20-10074, 2021 WL 2008217, at *6 (9th

Cir. May 20, 2021); United States v. Ped, 943 F.3d 427, 433–34 (9th Cir. 2019).

      4. It was not an abuse of discretion for the district court to impose the “no

alcohol” special condition of supervised release.      This court will uphold the

condition when “there was some evidence of prior alcohol, drug, or prescription

medicine abuse.” United States v. Betts, 511 F.3d 872, 879 (9th Cir. 2007) (emphasis

added). In imposing the condition, the district court relied on evidence in the

presentence report that Zinnel struggled with excessive alcohol consumption

following his indictment in this case. The district court also noted that Zinnel

admitted to struggling with alcohol addiction previously in his life. This was a

sufficient basis to impose the condition.

      5. Zinnel contends that the district court procedurally erred in imposing

supervised release standard condition 8, which would prevent Zinnel from

contacting his life partner of over 19 years during his three-year term of supervised

release. We agree. Such a ban on associating with a “life partner” implicates a

particularly significant liberty interest, and triggers “enhanced procedural

requirement[s].” United States v. Wolf Child, 699 F.3d 1082, 1091 (9th Cir. 2012);


                                            4
United States v. Napulou, 593 F.3d 1041, 1047 (9th Cir. 2010) (quoting United

States v. Weber, 451 F.3d 552, 568 (9th Cir. 2006)). While the district court

explained that the condition was “reasonably related” to protecting the public from

further crimes Zinnel might be tempted to commit with his life partner, that was

insufficient. Under our precedent, the district court must explain why this condition

is not only reasonably related, but “necessary” to accomplish one or more of the

factors listed in 18 U.S.C. § 3583(d)(1). Wolf Child, 699 F.3d at 1092. Given that

the district court found that Zinnel and his life partner’s crimes were driven by

animosity towards Zinnel’s ex-wife, and that Zinnel’s divorce will be long finalized

by the time of his release, more explanation is needed to ensure that the condition is

“no greater deprivation of liberty than is reasonably necessary.” Id. (quoting United

States v. Stoterau, 524 F.3d 988, 1005 (9th Cir. 2008)). This condition is vacated

and remanded for further consideration.

      6. Zinnel’s assertion that this case should be reassigned due to the district

judge’s bias is without merit. There is no proof of personal bias, and the factors

we must consider in determining whether “unusual circumstances” require

reassignment weigh in favor of remanding this case to the same judge. Medrano v.

City of Los Angeles, 973 F.2d 1499, 1508 (9th Cir. 1992).

      For the forgoing reasons, we AFFIRM in part, VACATE in part, and

REMAND for resentencing consistent with this disposition.


                                          5
                                                                         FILED
United States v. Zinnel, 19-10159                                         JUN 22 2021
                                                                      MOLLY C. DWYER, CLERK
BRESS, Circuit Judge, dissenting in part:                              U.S. COURT OF APPEALS


       I concur in the Court’s disposition, except for its determination that the

district court was required to give more explanation in imposing supervised release

standard condition 8. The district court conducted an extensive re-sentencing

following this Court’s prior remand, which included findings on Zinnel’s criminal

conduct with Eidson and their unwillingness to abide by court orders. I do not

believe the district court committed procedural error in determining that Zinnel

should be prevented from associating with Eidson during Zinnel’s term of

supervised release. In my respectful view, the district court during the re-sentencing

made ample findings that support its decision to impose standard condition 8.